DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Applicant's amendments and remarks, filed 12/10/2021 and 11/03/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 17-24 are under examination. 
Claims 1, 2, 6, 7, and 14-16 are cancelled.
Claims 3-5 and 8-13 are withdrawn.
Domestic Priority
This application is the U.S. National Phase application under 35 U.S.C. §371 of International Application No. PCT/IB2015/059826, filed on December 21, 2015, which claims the benefit of U.S. Provisional Application Serial No. 62/095,892, filed December 23, 2014. Accordingly, the effective filing date of this application is 12/23/2014. 

Withdrawn Rejections
The rejection of claims 17-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments to claims 17 and 18.   
 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim Interpretation: Under the broadest reasonable interpretation, the claimed invention is directed to a system for determining a species of an infection isolate that analyzes sequence read data through a series of processing steps to assign a species to a plurality of sequence reads, and results in displaying a determining of assigned species. 
Claim 17 is directed to a process that recites abstract ideas for the following reasons. Abstract ideas include mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes – concepts performed in the human mind including an observation, evaluation, judgment, opinion (see MPEP § 2106.04(a)(2), subsection III). 
Step 2A (prong 1): In this case, claim 17 recites steps that recite mathematical concepts, namely: selecting a set of reads that is less than the plurality of reads obtained from the infection isolate (mathematical calculation/comparison); selecting sequencing corresponding to sectors of a phylogenetic tree (mathematical concept for organizing data); aligning sequence reads to indexes that correspond to positions on a phylogenetic tree based on evolutionary distances (i.e. mathematical calculations, see, e.g. specification [031]); identifying indices having the ‘best alignment’ based on the highest alignment (i.e. mathematical calculations, mathematical correlations between sequence reads, indexes, and mathematical distances in a phylogenetic tree). As such, when read in light of the specification, the claim clearly requires mathematical concepts. Further evidence that the claimed steps for performing sequence alignment based on the use of phyologenic trees 
Step 2A (prong 2): The judicial exception is not integrated into a practical application for the following reasons. 
The additionally recited non-abstract step(s) of: receiving sequence reads obtained from the infection isolate  (i.e. routine data collection), and displaying a determination of the assigned species (i.e. post-solution activity) amount to nothing more than extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g) and 2106.05(h). With regards to the processor, memory, database, and display, these are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. 
Step 2B:  The claim(s) does/do not include additional elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception because the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. The examiner takes official notice that methods/techniques for receiving sequence read data and displaying assigned sequence reads are well understood, routine, and convention (WURC) in the art. 

Dependent Claims: Claims 18-24 have been fully considered with regards to the two-part analysis but are also not patent eligible for the following reasons. In particular, claims 18-22 recite limitations that further limit the computer system, database, and processing unit that amount to nothing more than “applying” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Additionally, newly added claims 23-24 further limit the nature of the data being used (e.g. the number of sequence reads being analyzed). Therefore, these claims are also directed to a judicial exception for the reasons discussed above (Step 2A, prong 1 analysis).  Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the October 2019 Revised Patent Subject Matter Eligibility Guidance.
Response to Arguments
Applicant arguments filed 12/10/2021 have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the instant claims are not directed to a mental process because of the number of sequence reads being analyzed. In response, applicant’s arguments are persuasive and the rejection has been modified accordingly. However, the examiner maintains that the claims are still directed to an abstract idea because the claims still recite mathematical concepts for reasons discussed above and no evidence to the contrary has been presented. 
Applicant argues that the instant claims provide an integration of the abstract idea into a practical application by comprising physical hardware (e.g. processing unit, database, display). In response, as discussed above, these are recited at a high level of generality and 
Applicant additionally argues that the claimed invention provides an improvement to the technology of sequence-based pathogen identification (by speeding up the analysis). In response, applicant has not provided any objective evidence to support this position and no such evidence is provided in the specification. Moreover, while applicant’s particular algorithmic approach may be a particular way to achieve an alternative solution for improving sequence based analysis, the claimed invention is, nevertheless, directed to an improved algorithmic analysis to obtain “better data”. On this point, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). Unlike the McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the result of the presently claimed method is information itself, without being directed to any particular use of that information. See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016).  Applicant is reminded that “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  Additionally, the claimed invention also does not result in an “unconventional technological solution to a technical problem” because the claim relies upon routine and conventional steps in combination with the abstract idea. That is not the kind of “technological” improvement that suffices for patent eligibility. See also Amdocs Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300, 1302 (Fed. Cir. 2016) (the claim “entail[ed] an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows [that] previously required massive databases)” that “improve[d] the performance of the system itself.”) The novelty of the abstract idea is not sufficient to establish a practical application.  As such, the claims do not integrate the 
Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 18 is/are also rejected due to said dependency. 
Claims 18 recites the term “memory”. It is unclear as to the metes and bounds of this term and a review of the specification does not provide any limiting definition that would serve to exclude signals or clarify what structural limitation is intended. Clarification is requested via amendment. The Examiner suggests that the instant claims be amended to replace the term memory with a non-transitory computer-readable medium (encoded with a program).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


The following rejection has been modified in view of applicant’s amendments. 
Claims 17-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mostafa et al. (US 2011/0246084 A1; Pub. Date: 2011-10-06) in view of Higgins et al. (METHODS IN ENZYMOLOGY, 1996, VOL. 266, Pages 383-402).
Mostafa teaches a system for analysis of sequencing data. In particular embodiments, the methods can be used to identify the source sufficiently to distinguish and/or identify the species of organism from other candidate species [0012]. Regarding claim 17, Mostafa teaches receiving the target nucleic acid (ref. claim 50, feature (a); [0003, 0008, 0123-0124]). In this case, the nucleic acid is obtained from a sample that includes pathogens and disease 
Mostafa teaches selecting a plurality of sub-indices of an index, wherein the index points to all sequences of a set of sequences corresponding to a plurality of species, wherein the sub-indices point to selected sequences of the set of sequences, and wherein each of the sub-indices corresponds to sectors of a phylogenetic tree of the set of sequences (ref. claim 53; [0013], [0080] - [0083], [0091]). Mostafa additionally teaches embodiments wherein sequence data is classified to a particular phylogeny (i.e. species) using a weighted phylogenetic tree [0084], and one of ordinary skill in the art would recognize that the index defined by the hierarchical phylogenetic tree implicitly discloses an index and sub-indices defined by the tree's branches. Thus, the index defined by the hierarchical phylogenetic tree is broadly interpreted as teaching an index and sub-indices defined by the tree's branches.
Mostafa teaches aligning the test set to the plurality of sub-indices (par [0083]); identifying, with the one or more processing units, a certain sub-index of the plurality of sub-indices based on said aligning the test set to the plurality of sub-indices (par [0083]). 
Mostafa teaches aligning, with the one or more processing units, the target nucleic acid to the certain sub-index (i.e. sequence position) (claim 50, step (c)) and if the test set does not permit species assignment, process is repeated.  
Mostafa teaches assigning the species to the plurality of sequence reads based on said aligning the plurality of sequence reads to the certain sub-index (i.e. sequence position) (see claim 50, step (c); [0077; 0083; 0089]) including continuing the process until specific viral pathogens are identified based on said sequence analysis [0120-0123, Examples 2-5]. 
Mostafa does not specifically teach assigning species determined based on the aligned sequence reads having the highest alignment to the identified sub-index, as claimed. However, Mostafa at a minimum suggests this limitation since the identification of specific pathogens is generally based on comparing each accumulating sequence to a pre-indexed database containing bacterial and viral sequences using a FASTA algorithm (i.e. sequence alignment), and wherein each accumulating sequence is further analyzed to a desired classification level within the bacterial and viral phylogeny of the database sequences [0120-0123], and since one of ordinary skill in the art would recognize that FASTA is a pairwise sequence alignment tool that necessarily generates optimal alignment results. 
Furthermore, Higgins specifically teaches methods for using CLUSTAL for sequence alignment that includes using reads with the highest alignment in the processing of generating phylogenetic trees [pages 385, 387-88, 396-97, and Figure 1].
Therefore it would have been obvious for one of ordinary skill in the art at the time of the instant invention to have modified the method of Mostafa by assigning species based on the aligned sequence reads having the highest alignment to the identified sub-index with a reasonable expectation of success, since Mostafa reasonably suggests this limitation and since methods for optimizing sequence alignments were well known in the process of generating phylogenetic trees, as taught by Higgins.  In this case, the rationale would have been routine optimization of sequences with different evolutionary distances, as suggested by Higgins. For these reasons, the instant claims do not recite any new element or new function or unpredictable result.
Regarding dependent claim(s) 18-24, all the elements of these claims are instantly disclosed or fully envisioned by the teachings Mostafa and Higgins.  Regarding claim 18, Mostafa teaches the use DNA sequencers [0018-0022]. In this case, as discussed above, the nucleic acid is obtained from a sample that includes pathogens and disease alleles [0003, 0008, 0042, 0123-0124] and therefore broadly encompasses an infection isolate absent any limiting definition to the contrary.  Regarding claim 19, Mostafa does not specifically teach providing a determination of species of the infection isolate, as discussed above, but suggests this limitation since the detection of specific nucleic acid sequences present in a biological prima facie obvious at the time it was made. Regarding claims 23 and 24, Mostafa teaches that their methods are [0011] well suited for whole genome sequencing, providing the advantage of identifying the organism from which the genome was derived after only a fraction of the whole genome has been sequenced, as well as conventional high throughput sequencing methods [0004]. 
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the following reasons.
Applicant argues that there is no teaching or suggestion in Mostafa of selecting less than all the received sequence for use in comparison. In response, it is acknowledged that Mostafa does not specifically teach that the selected set of target nucleic acids are less than the entirety of the plurality of sequence reads. However, as discussed above, Mostafa reasonably suggests this feature since Mostafa teaches selecting a test set of the target nucleic acid and comparing the nucleotide sequence of the at least a portion of the target nucleic acid to the population of reference nucleotide sequences from at least one specified organism acid (ref. claim 50, feature (b); [0073] - [0075]), wherein the test set includes selected portion of the target nucleic acid (ref. claim 50, feature (b); [0073] - [0075]), and since it would be obvious to one of ordinary skill in the art that a selected portion (i.e. a sub-set) of a test sequence being used for comparative analysis is smaller in size or less than the entirety of said sequence under analysis.   For these reasons, the rejection is maintained. 
Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619